56 N.J. 325 (1970)
266 A.2d 303
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT, IN THE INTEREST OF B.D., A JUVENILE, JUVENILE-RESPONDENT.
The Supreme Court of New Jersey.
Argued June 1, 1970.
Decided June 19, 1970.
Mr. David S. Baime, Assistant Prosecutor of Essex County, argued the cause for the appellant (Mr. Joseph P. Lordi, Prosecutor, attorney).
Mr. Donald H. Mintz argued the cause for the respondent.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the majority opinion of Judge Sullivan in the Appellate Division. 110 N.J. Super. 585.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.